DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 05/12/2022 for 17742674. Claims 1-18 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20180164589 A1).

As to claim 1, Watanabe discloses a method comprising:
obtaining images of a physical environment [para 0058, 0060, 0187, detectors captures image of space (read: environment)];
identifying an electronic device in the physical environment, the electronic device comprising a display that displays a displayed object on a user interface on a two dimensional (2D) plane of the display [Fig. 18, para 0056, 0078, 0187, detect smartphone (read: electronic device) within space, where smartphone displays image (read: object) on x-y plane (read: two dimensional plane) of display (read: user interface) panel]; and
presenting a computer-generated reality (CGR) environment based on at least a portion of the images [Fig. 19, para 0187, device displays screen within display region in space (read: computer-generated reality, note the broadest reasonable interpretation of computer-generated reality includes a display performing the display) reflecting detected smartphone display],
wherein the CGR environment comprises a virtual object corresponding to the displayed object [para 0062, 0187, displayed screen (read: virtual object) reflects image on smartphone],
wherein the virtual object is displayed with three-dimensional (3D) depth on a 3D interface at a location corresponding to the user interface on the 2D plane of the display in the CGR environment [Fig. 19, para 0062, 0122, 0187, device displays screen image with depth in display region within space (read: 3D interface) overlapping (read: location) image displayed on smartphone].

As to claim 2, Watanabe discloses the method of claim 1, wherein displaying the virtual object with 3D depth comprises displaying the virtual object to appear to extend out of the 2D plane [Fig. 19, para 0187, display screen as an image with depth within space, note the limitation "to appear to extend out of the 2D plane" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "virtual object" as recited in the claim (see MPEP 2111.04); nevertheless, note screen is displayed overlapping x-y plane of smartphone display and with a size greater than the size of the smartphone and falls under the broadest reasonable interpretation of extending including increasing an area].

As to claim 4, Watanabe discloses the method of claim 1, wherein the virtual object is not limited to the 2D plane [Fig. 19, para 0062, 0187, display screen within three-dimensional space].

As to claim 6, Watanabe discloses the method of claim 1, wherein the 3D object is provided in place of the user interface displayed on the 2D plane [Fig. 19, para 0187, display screen overlaps smartphone as an opaque image reflecting smartphone display such that physical smartphone display is not viewable].

As to claim 7, Watanabe discloses a system [Fig. 2, para 0043, device] comprising: a non-transitory computer-readable storage medium [para 0054, storage medium]; and one or more processors coupled to the non-transitory computer-readable storage medium [para 0050, device includes controller including processing unit and memory], wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors [para 0050, 0054, memory stores program executed by device processing unit], cause the system to perform operations comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 8, 10, and 12, Watanabe discloses the system of claim 7 comprising limitations substantially similar to those recited in claims 2, 4, and 6, respectively, and are rejected under similar rationale.

As to claim 13, Watanabe discloses a non-transitory computer-readable storage medium, storing program instructions computer-executable on a computer to perform operations [para 0050, 0054, device memory stores program executed by device processing unit] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 14, 16, and 18, Watanabe discloses the non-transitory computer-readable storage medium of claim 13 comprising limitations substantially similar to those recited in claims 2, 4, and 6, respectively, and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 9, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1, 7, and 13 above, and further in view of da Veiga et al. (US 20160027216 A1).

As to claim 3, Watanabe discloses the method of claim 1, wherein the virtual object is [an image] and displaying the virtual object with 3D depth comprises displaying the [image] to appear to extend out of the 2D plane [Fig. 19, para 0187, display screen as an image with depth within space, note the limitation "to appear to extend out of the 2D plane" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "virtual object" as recited in the claim (see MPEP 2111.04); nevertheless, note screen is displayed overlapping x-y plane of smartphone display and with a size greater than the size of the smartphone and falls under the broadest reasonable interpretation of extending including increasing an area].
However, Watanabe does not specifically disclose wherein "[an image]" is "a button".
da Veiga discloses a button [para 0037].
Watanabe and da Veiga are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the image as disclosed by Watanabe with the button as disclosed by da Veiga with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Watanabe as described above to extend functionality of modeling applications [da Veiga, para 0004].

As to claim 5, Watanabe discloses the method of claim 1, wherein the user interface on the 2D plane of the display of the electronic device … [Fig. 19, para 0187, smartphone displays image on x-y plane of display panel] and the virtual object comprises a 3D object … [Fig. 19, para 0187, device displays screen].
However, Watanabe does not specifically disclose wherein the user interface is configured for designing models of 3D objects and a 3D object being designed via the user interface.
da Veiga discloses wherein the user interface is configured for designing models of 3D objects [Figs. 2-3, para 0025, 0029-0030, 0042, application renders 3D model for purposes of computer-aided design] and a 3D object being designed via the user interface [Figs. 2-3, para 0025, 0029-0030, design application functionality works on and updates rendered 3D model.
Watanabe and da Veiga are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user interface and 3D object as disclosed by Watanabe with the design user interface for 3D models as disclosed by da Veiga with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Watanabe as described above to extend functionality of modeling applications [da Veiga, para 0004].

As to claims 9 and 11, Watanabe and da Veiga, combined at least for the reasons above, disclose the system of claim 7 comprising limitations substantially similar to those recited in claims 3 and 5, respectively, and are rejected under similar rationale.

As to claims 15 and 17, Watanabe and da Veiga, combined at least for the reasons above, disclose the non-transitory computer-readable storage medium of claim 13 comprising limitations substantially similar to those recited in claims 3 and 5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aurongzeb et al. (US 20190057550 A1) and Kasahara (US 20160292922 A1) generally disclose an augmented reality workspace.
Garrison et al. (US 20190212901 A1) generally disclose displaying virtual objects superimposed over user interfaces of physical screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145